DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Remove reference number 76 in Fig. 1.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen DiLorenzo on 2/25/2022.
The application has been amended as follows:  	Claim 7, line 14 has been amended as follows (bolded for emphasis): 	determining [[a]] the pressure of the body cavity based on the fluid flow such that

 	Claim 10, lines 1-3 have been amended as follows (bolded for emphasis):
 	The method according to claim 7, wherein  measuring the change in pressure of the cuff is in response to  discharging the fluid from the collapsible bag.

 	Claim 12, lines 1-3 have been amended as follows (bolded for emphasis):
 	The method according to claim 7, wherein inflating the cuff to [[a]] the predetermined pressure includes measuring a pressure of the cuff with a pressure sensor disposed between [[an]] the air pump and the cuff.

Claim 13, line 2 has been amended as follows (bolded for emphasis):
 	the collapsible bag includes subtracting [[the]] a volume of the collapsible bag at a first time from a
 	Claim 15, line 2 has been amended as follows (bolded for emphasis):
 	transmitting a control signal to [[an]] the air pump to pump air into the cuff in response to determining

 	Claim 21, line 3 has been amended as follows (bolded for emphasis):
 	decrease in [[the]] a volume of the collapsible bag

 	Claim 25, lines 2-3 have been amended as follows (bolded for emphasis):
 	pressure of the cuff with the pressure sensor includes increasing, maintaining, or decreasing [[the]] an air flow within an air hose of the fluid management system increases, maintains, or decreases the

 	Claim 28, line 12 has been amended as follows (bolded for emphasis): 	determining [[a]] the pressure of the body cavity based on the fluid flow such that
 	
 	Claim 29, lines 1-3 have been amended as follows (bolded for emphasis):
 	The method according to claim 28, wherein  measuring the change in pressure of the cuff is in response to  discharging the fluid from the collapsible bag.
 	
Claim 31, line 2 has been amended as follows (bolded for emphasis):
 	The method according to claim 28, wherein inflating the cuff to [[a]] the 

 	Claim 32, line 2 has been amended as follows (bolded for emphasis):
  	collapsible bag includes subtracting [[the]] a volume of the collapsible bag at a first time from a
Allowable Subject Matter
Claims 7, 10-15, 20-26, and 28-33 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the closest prior art of record is US Publication 2018/0207332 A1 to Reever et al. and US Patent 10,159,790 B2 to Boyle. In particular, both Reever and Boyle disclose a method of determining a pressure of a body cavity with a fluid management system, the method comprising: inflating a cuff to a predetermined pressure to apply pressure to a collapsible bag; discharging fluid from the collapsible bag into the body cavity under the predetermined cuff pressure; measuring a change in pressure of the cuff as fluid flows from the collapsible bag into the body cavity; determining a bag volume change of the collapsible bag using a reference function based on the change in pressure of the cuff; calculating a fluid flow from the collapsible bag into a body cavity based on the determined bag volume change of the collapsible bag; and determining a pressure of the body cavity. However, both Reever and Boyle fail to teach, disclose or render obvious “wherein inflating the cuff includes manually pumping an air pump to inflate the cuff to the predetermined pressure” and “determining a pressure of the body cavity based on the fluid flow such that                         
                            
                                
                                    P
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    C
                                    B
                                
                            
                            -
                            
                                
                                    Q
                                
                                
                                    F
                                
                            
                            
                                
                                    R
                                
                                
                                    I
                                    N
                                
                            
                            +
                            p
                            g
                            ∆
                            h
                        
                    ” in addition to other limitations.
Regarding claim 28, the closest prior art of record is US Publication 2018/0207332 A1 to Reever et al. and US Patent 10,159,790 B2 to Boyle. In particular, both Reever and Boyle disclose a method of determining a pressure of a body cavity with a fluid management system, the method comprising: inflating a cuff to a predetermined pressure to apply pressure to a collapsible bag; discharging fluid from the collapsible bag into the body cavity under the predetermined cuff pressure; measuring a change in pressure of the cuff as fluid flows from the collapsible bag into the body cavity; determining a bag volume change of the collapsible bag using a reference function based on the change in pressure of the cuff, calculating a fluid flow from the collapsible bag into a body cavity based on the determined bag volume change of the collapsible bag; and determining a pressure of the body cavity. However, both Reever and                         
                            
                                
                                    P
                                
                                
                                    U
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    C
                                    B
                                
                            
                            -
                            
                                
                                    Q
                                
                                
                                    F
                                
                            
                            
                                
                                    R
                                
                                
                                    I
                                    N
                                
                            
                            +
                            p
                            g
                            ∆
                            h
                        
                    ” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783